IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE             FILED
                                JUNE 1997 SESSION
                                                            September 18, 1997

                                                            Cecil W. Crowson
                                                           Appellate Court Clerk
STATE OF TENNESSEE,                   )
                                      )
                     APPELLEE,        )
                                      )    No. 01-C-01-9607-CC-00299
                                      )
                                      )    Warren County
v.                                    )
                                      )    Charles D. Haston, Judge
                                      )
                                      )    (Driving While Under the Influence and
                                      )     Failure to Yield to an Emergency Vehicle)
GREG POPE,                            )
                                      )
                   APPELLANT.         )



FOR THE APPELLANT:                         FOR THE APPELLEE:

Lionel R. Barrett, Jr.                     John Knox Walkup
Attorney at Law                            Attorney General & Reporter
Washington Square Two, Suite 417           500 Charlotte Avenue
222 Second Avenue, North                   Nashville, TN 37243-0497
Nashville, TN 37201
(Appeal Only)                              Peter M. Coughlan
                                           Assistant Attorney General
Robert W. Newman                           450 James Robertson Parkway
Attorney at Law                            Nashville, TN 37243-0493
308 West Main Street
McMinnville, TN 37110                      William M. Locke
(Trial Only)                               District Attorney General
                                           P.O. Box 410
                                           McMinnville, TN 37110-0410

                                           Thomas J. Miner
                                           Assistant District Attorney General
                                           P.O. Box 410
                                           McMinnville, TN 37110-0410




OPINION FILED:______________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                    OPINION


       The appellant, Greg Pope (defendant), was convicted of driving while under the

influence (DUI), third offense, a Class A misdemeanor, and failing to yield to an emergency

vehicle, a Class C misdemeanor, by a jury of his peers. The trial court imposed a sentence

consisting of an $1,100 fine and confinement for eleven months and twenty-nine days in

the Warren County Jail in the DUI case. The court suspended all but six months of this

sentence and placed the defendant on probation after his release from imprisonment. The

court imposed a sentence consisting of confinement for thirty (30) days in the Warren

County Jail for failure to yield to an emergency vehicle. The trial court suspended this

entire sentence and placed the defendant on probation. However, the two sentences are

to be served consecutively. In this Court, the defendant contends the evidence contained

in the record is insufficient, as a matter of law, to support his conviction for DUI. After a

thorough review of the record, the briefs submitted by the parties, and the law governing

the issue presented for review, it is the opinion of this Court that the judgment of the trial

court should be affirmed.

       On the afternoon of July 16, 1994, the defendant stopped David L. Rigsby. They

exchanged words. Rigsby went home. During the early morning hours of July 17, 1994,

the defendant and a female companion went to the Rigsby residence on a four wheeler.

Mr. Rigsby told the defendant to leave his property immediately. The defendant complied

with this request. In the interim, Mrs. Brenda Rigsby called the Warren County Sheriff’s

Department. She told the dispatcher a person driving a four wheeler and a female

companion were creating a disturbance at her residence, and the person driving the four

wheeler was intoxicated.

       While Deputy Sheriff Webb and Officer Grissom, who was riding with Webb, were

responding to the call, they saw a four wheeler vehicle traveling in the opposite direction.

There was a female companion riding with the driver. They turned around and pursued

the vehicle. Deputy Webb activated the emergency lights, but the defendant failed to stop.

He then activated the siren. Again, the defendant refused to stop. Finally, the defendant

came to an abrupt stop in the middle of the roadway without warning. Deputy Webb


                                              1
almost hit the four wheeler. The defendant turned off the roadway on to a dirt path running

through a utility right of way. The police cruiser could not be driven along the path. The

officers followed the four wheeler with a spotlight. They subsequently saw the vehicle

strike the limbs from a tree top and stall. Both officers ran to the area where the vehicle

was located. While the defendant was able to get the vehicle started again, Officer

Grissom was able to turn the motor off.

       Both officers testified the defendant was intoxicated and his ability to drive the

vehicle was impaired. The officers found a container filled with a mixture of vodka and

orange juice. They could smell an odor of an intoxicating beverage on the defendant’s

breath. The defendant stated he had been drinking the vodka and orange juice mixture.

The officers also testified the defendant’s speech was slurred, he was unsteady on his feet

at the site of the arrest and at the jail, and he failed the field sobriety tests administered by

Deputy Webb. A chemical breath test revealed a blood alcohol content of .18%.

       When an accused challenges the sufficiency of the convicting evidence, this Court

must review the record to determine if the evidence adduced at trial is sufficient "to support

the finding by the trier of fact of guilt beyond a reasonable doubt." Tenn. R. App. P. 13(e).

This rule is applicable to findings of guilt based upon direct evidence, circumstantial

evidence, or a combination of direct and circumstantial evidence. State v. Dykes, 803
S.W.2d 250, 253 (Tenn. Crim. App.), per. app. denied (Tenn. 1990).

       In determining the sufficiency of the convicting evidence, this Court does not

reweigh or reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.

App.), per. app. denied (Tenn. 1990). Nor may this Court substitute its inferences for those

drawn by the trier of fact from circumstantial evidence. Liakas v. State, 199 Tenn. 298,

305, 286 S.W.2d 856, 859, cert. denied, 352 U.S. 845, 77 S. Ct. 39, 1 L. Ed. 2d 49 (1956).

To the contrary, this Court is required to afford the State of Tennessee the strongest

legitimate view of the evidence contained in the record as well as all reasonable and

legitimate inferences which may be drawn from the evidence. State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978).

       Questions concerning the credibility of the witnesses, the weight and value to be

given the evidence, as well as all factual issues raised by the evidence are resolved by the



                                               2
trier of fact, not this Court. Cabbage, 571 S.W.2d at 835. In State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973), our Supreme Court said: "A guilty verdict by the jury, approved by

the trial judge, accredits the testimony of the witnesses for the State and resolves all

conflicts in favor of the theory of the State."

       Since a verdict of guilt removes the presumption of innocence and replaces it with

a presumption of guilt, the accused, as the appellant, has the burden in this Court of

illustrating why the evidence is insufficient to support the verdicts returned by the trier of

fact. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This Court will not disturb a

verdict of guilt due to the sufficiency of the evidence unless the facts contained in the

record are insufficient, as a matter of law, for a rational trier of fact to find that the accused

is guilty beyond a reasonable doubt. Tuggle, 639 S.W.2d at 914.

       This Court realizes there is evidence in the record the defendant drove the vehicle

he was operating in a normal manner and at a reasonable speed. In short, there were no

signs of erratic driving on his part.      However, based upon the rules governing the

sufficiency of the evidence, this Court finds the evidence contained in the record is

sufficient to support a finding by a rational trier of fact that the defendant was guilty of

driving while under the influence beyond a reasonable doubt. Tenn. R. App. P. 13(e). See

Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).




                                     ____________________________________________
                                           JOE B. JONES, PRESIDING JUDGE



CONCUR:



______________________________________
      WILLIAM M. BARKER, JUDGE



______________________________________
      THOMAS T. WOODALL, JUDGE




                                                  3